Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed details claims 1 and 10 as being amended, claims 17-24 as being cancelled, and claims 25-32 as being added.
The amendment to claim 10 obviates the previously indicated claim objection, as well as, the rejection under 35 USC 112 (b).
Further grounds of rejection, necessitated by the amendment, is presented herein.
Election/Restrictions
Newly submitted claims 25-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Here, claims 25-32 are directed to the statutory class of a “process or method,” herein referred to as Group III.  The elected invention I and invention II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process.  See MPEP 806.05(e). In this case, the process does not require the use of the powder deposition system of the apparatus and may be practiced by hand.  That is, the step of depositing a powder layer along an upper surface of a build volume above a build plate can be done by hand.  Furthermore, the instant specification, to give context to what is meant by a powder deposition system, describes 
As stated in the Non-Final Office Action, the apparatus is appropriately classified in B33Y50/02, whereas the method of Group III is appropriately classified B33Y10/00. Restricition between I and III is proper because they are independent or distinct and there would be a serious search and/or examination burden restriction were not required because one or more of the following apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification (as shown above);
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for
example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-32 are withdrawn from consideration 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/13/2021, with respect to the rejections of claims 4 and 7 under 35 USC 112 (b) have been fully considered and are persuasive.  The rejections of claims 4 and 7 have been withdrawn. 
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant traverses, with respect to the claimed “build plate heater,” in that:
Regarding the "build plate heater" (which is first introduced in claim 4, not in claim 3 as alleged in the Office Action), Applicant respectfully refers the Examiner's attention to FIG. 6 and paragraph [0037] of the specification as filed, which states that "a build plate 120 is mounted to the fixed plate 121 which has an embedded heater and temperature sensor 122." The same paragraph states that "The heater embedded in the fixed plate can be used to drive the fixed plate and build plate to a desired temperature." Accordingly, Applicant submits that the "embedded heater and temperature sensor 122" as shown in FIG. 6 provides sufficient support for the "build plate heater" recited in claim 4. 

	Firstly, the examiner appreciates applicant’s insight and articulated response.  However, the drawing objection is maintained as the drawings fail to show every feature of the claimed invention.  While the temperature sensor 122 is shown and the specification describes that the heater is embedded in plate 121, this is insufficient as the drawings themselves still need to show each claimed feature.  In this case, the build plate heater is positively recited as a structural limitation and should be shown in the accompanying drawings.  37 C.F.R 1.83 (a) states that the following:
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Applicant traverses, with respect to the claimed “build plate sensor,” in that:
Regarding the "build plate sensor" recited in claim 6, Applicant respectfully reminds the Examiner of 37 CFR 1.81(a), which states: "The applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented" (emphasis added). Applicant submits that a person of skill in the art would readily understand the subject matter of claim 6, especially in view of the written description. For example, Applicant respectfully refers the Examiner's attention to paragraphs [0038]-[0039] of the specification as filed regarding the disclosure of a distance sensor, which may, for example, be mounted on the optics unit. 

In response, the examiner agrees with applicant with respect to what 37 CFR 1.81 (a) states.  However, the drawings were objection under 37 CFR 1.83 (a) which is a different rule.  That is, 37 CFR 1.81 (a) does not obviate applicant’s requirement to follow 37 CFR 1.83 (a).  
In both instances, the examiner recommends filing replacement drawings showing the missing claimed elements.
With respect to claim 1 rejection under 35 USC 102, applicant traverses in that (Remarks, pages 9-10):
Independent claim 1 recites that "the shroud [is] configured to contain a volume of powder within the build volume." As explained further in the specification as filed at paragraph [0022]: "the shroud is constructed and arranged to contain a volume of powder and/or portions of a manufactured part within the build volume throughout the build process". 

The heating device 2 of von Burg does not contain powder in the manner recited in 
independent claim 1. Indeed, Applicant has found no disclosure in von Burg that the heating device 2 of von Burg contains powder in any manner. Rather, the additive manufacturing device of von Burg uses a "raw material container 5 [for] containing a raw material 6" (see FIG. 1, and paragraph [0062] of von Burg). Applicant notes that the raw material container 5 of von Burg does not teach the shroud of independent claim 1 of the present application for at least the reason that the raw material container 5 of von Burg is not "configured to be indexed vertically during a build process", as recited in claim 1. 

In response, the examiner respectfully disagrees.  Firstly, the claim limitation contested refers to the function of the shroud, rather than structure.  The "[i]nclusion of 

    PNG
    media_image1.png
    422
    413
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    389
    media_image2.png
    Greyscale



Secondly, the plain and ordinary meaning, consistent with the specification, of “shroud” is “a protective covering for a piece of equipment” or “something that conceals, protects, or screens” (www.thefreedictionary.com/shroud, viewed on 01/21/2022).  Here, as shown above, element 2 acts as a covering for the raw material container 5 and the build volume comprising the raw material 6.  Element 2, acting as a covering, or something that conceals, contains the raw material within the build volume.  In this case, element 2 is structurally capable, without further modification, of containing a volume of the raw material within the build volume.  See MPEP 2114.  The broadest reasonable interpretation of the claim limitation is not limited to the shroud containing the powder directly thereon, rather, as in the case of von Burg, the shroud can contain the powder by acting as a covering.


    PNG
    media_image3.png
    683
    571
    media_image3.png
    Greyscale

Figure 2 of the instant application

	For the purpose of aiding in compact prosecution, the examiner recommends the following as a means to overcome the prior art rejections.  Figure 2, above, shows shroud 5 defining build volume 13.  From the Figure, the shroud 5 extends along the vertical direction such that an inner surface of the shroud defines an outer perimeter of .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "build plate heater", as recited in claim 4; "build plate sensor", as recited in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "powder deposition system" in claim 1.
Specifically, the limitation that recites “a powder deposition system configured to deposit a powder layer along an upper surface of the build volume...”.  The claim limitation uses a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (i.e., system).  The generic placeholder is modified by functional language, and is linked by the linking phrase “configured to”.  The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  Paragraph [0021] of the published specification states that “a powder deposition system (e.g., a powder recoater arrangement)”.  Paragraph [0023] of the published specification mentions “the recoater blade”.
Use of the word “means” (or “step”) in a claim with functional language
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-16 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “the shroud configured to be indexed vertically during a build process” renders the claim indefinite as the claim also recites, previously, that the shroud is “vertically displaceable relative to the build plate.”  Here, it is unclear if the “indexed vertically” refers to the vertical movement relative to the build plate or to another vertical movement.
	Regarding claim 1, the recitation of “the shroud configured to contain a volume of powder within the build volume” and “a powder deposition system configured to deposit 
	Regarding claim 12, the recitation of “the shroud is constructed and arranged to contain the powder deposited by the powder deposition system within the build volume” renders the claim indefinite as claim 1, from which claim 12 directly depends, recites that the shroud is arranged to define a boundary around a build volume and “configured to contain a volume of powder within the build volume.”  Claim 1, therefore, already sets forth that the shroud functions to contain a volume of powder within the build volume, and that powder is deposited by a powder deposition system.  It is unclear, in what way, claim 12 sets forth a further limitation of the subject matter of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20180085998 (hereinafter von Burg).
Regarding claim 1, von Burg discloses an additive manufacturing system (additive manufacturing system 1, Fig. 1, reproduced below, von Burg).

    PNG
    media_image4.png
    386
    314
    media_image4.png
    Greyscale

Additionally, von Burg discloses a build plate (piston body 46, Figs. 9A-9G, von Burg); a powder containment shroud (heating device 2, Fig. 1, von Burg) vertically displaceable relative to the build plate (“[t]he movement of the heating device is indicated by an arrow 41”, paragraph [0081] and Figs. 9A-9G, von Burg) to define a boundary around a build volume (solid layers 20, paragraph [0066] and Fig. 9G, reproduced below, von Burg) above the build plate (piston body 46, Figs. 9A-9G, von Burg), 
	

    PNG
    media_image1.png
    422
    413
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    389
    media_image2.png
    Greyscale



the shroud (2) configured to contain a volume of powder (raw material 6) within the build volume (The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.  Here, the “configured to contain a volume of powder” limitation refers to the material being worked upon by the shroud.  The plain and ordinary meaning, consistent with the specification, of “shroud” is “a protective covering for a piece of equipment” or “something that conceals, protects, or screens”-www.thefreedictionary.com/shroud, viewed on 01/21/2022.  Here, as shown above, element 2 acts as a covering for the raw material container 5 and the build volume comprising the raw material 6.  Element 2, acting as a covering, or something that conceals, contains the raw material within the build volume.  In this case, element 2 is structurally capable, without further modification, of containing a volume of the raw material within the build volume.  See MPEP 2114), the shroud configured to be indexed vertically during a build process (aforementioned vertical movement indicated by 41)

    PNG
    media_image5.png
    251
    440
    media_image5.png
    Greyscale

Further, von Burg discloses a powder deposition system (raw material supply unit 4 “a second layer of the raw material is supplied from the raw material supply unit and deposited on top of the first layer”, paragraph [0037] and Figs. 9A-9F, von Burg) configured to deposit a powder layer along an upper surface of the build volume (solid layers 20, paragraph [0066] and Fig. 9G, von Burg), the powder deposition is vertically displaceable relative to the build plate (“[t]he direction of movement of the lifting unit 34 comprising the rod member 35 is shown by arrows 33”, paragraph [0072] and Fig. 9A, von Burg).  Further, von Burg discloses that the “raw material distribution unit can comprise one of a doctor blade” (paragraph [0022]).
Moreover, von Burg discloses an optics assembly (“directing unit 13 to direct the laser beam 8 onto the pre-heated raw material surface 17”, paragraph [0071] and Fig. 1, von Burg) configured to direct laser energy from one or more laser energy sources (laser generation unit 3, paragraph [0070] and Fig. 1, von Burg) towards the build volume (solid layers 20, paragraph [0066] and Fig. 9G, von Burg), wherein exposure of the powder layer to the laser energy melts at least a portion of the powder layer (“[b]y directing the laser beam onto the pre-heated raw material surface the raw material can von Burg).
Regarding claim 12, von Burg discloses all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above.  Additionally, von Burg discloses wherein the shroud (heating device 2, Fig. 1, von Burg) is constructed and arranged to contain the powder (raw material 6, paragraph [0062] and Fig. 1, von Burg) deposited by the powder deposition system (raw material supply unit 4, paragraph [0037] and Figs. 9A-9F, von Burg) within the build volume (solid layers 20, paragraph [0066] and Figs. 9A-9G, von Burg).  Snippet of Fig. 9E is provided below on the left and snippet of Fig. 9F is provided below on the right to illustrate how the heating device contains the build volume.

    PNG
    media_image1.png
    422
    413
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    389
    media_image2.png
    Greyscale



Regarding claim 16, von Burg discloses all of the limitations of independent claim 1, which claim 16 depends upon, as discussed above.  Additionally, von Burg discloses wherein the powder deposition system (raw material supply unit 4, paragraph von Burg) comprises a recoater system (raw material distribution unit 16, paragraph [0073] and Fig. 1, von Burg).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over von Burg in view of U.S. Patent Application Publication No. 20200001533 (hereinafter Packirisamy).
Regarding claim 2, von Burg discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, von Burg discloses the build plate (piston body 46, Figs. 9A-9G, von Burg).  Further, von Burg discloses “any zone can contain individual sensors and individually controlled heating elements” (paragraph [0024]) as particularly advantageous.
However, von Burg does not explicitly disclose wherein the build plate is supported by two or more columns, wherein each support column comprises a heater.
Packirisamy is directed toward methods and systems for additive manufacturing.  Further, Packirisamay teaches that “[t]hese layerless methods may be used discretely or in combination with conventional AM [additive manufacturing] and non-AM manufacturing processes” (emphasis added, Abstract).  Moreover, Packirisamay teaches “controlled fields are generated within the workspace of the Packirisamay teaches “although the invention may be described herein in the context of separate embodiments for clarity, the invention can also be implemented in a single embodiment or any combination of embodiments” (emphasis added, paragraph [0056]).

    PNG
    media_image6.png
    411
    530
    media_image6.png
    Greyscale

In addition, Packirisamay teaches wherein the build plate (insulator 1320, paragraph [0132] and Fig. 13A, reproduced below, Packirisamay) is supported by two or more columns (discretization elements 1310, paragraph [0132] and Fig. 13A, Packirisamay), wherein each support column (from enlarged view 1300B the discretization elements 1310 are cylindrical in shape) comprises a heater (micro-heaters 460C, paragraph [0100] and Fig. 4, Packirisamay).


    PNG
    media_image7.png
    409
    559
    media_image7.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Packirisamay to include the build plate is supported by two or more columns, wherein each support column comprises a heater.  One skilled in the art would have been motivated to combine the references because doing so would “provide for control of the porosity quality and quantity of the pores within the structure of the produced part”.  See Packirisamay, paragraph [0073].
Regarding claim 3, the cited prior art references teach all of the limitations of claim 2, which claim 3 depends upon, as discussed above.  Additionally, the cited prior art references teach further comprising a controller (digital signal processing 1340, Fig. 13A, Packirisamay) operatively coupled to each heater (micro-heaters 460C associated with discretization elements 1310, paragraph [0100] and Fig. 4, Packirisamay), wherein the controller (digital signal processing 1340, Fig. 13A, Packirisamay) is configured to independently set a  temperature set point for each heater to adjust a temperature profile along each support column (“[t]he computer software 140 calculates the desired field at each coordinate of the chamber 110 (workspace) and commands the pulse generators 130 to activate the micro-elements 120 to generate the required field”, paragraph [0079], Packirisamay).
Regarding claim 4, the cited prior art references teach all of the limitations of claim 3, which claim 4 depends upon, as discussed above.  Additionally, the cited prior art references teach a build plate heater (micro-heaters 460C associated with discretization elements 1310, paragraph [0100] and Fig. 4, Packirisamay) operatively coupled to the controller (digital signal processing 1340, Fig. 13A, Packirisamay), wherein the controller (digital signal processing 1340, Fig. 13A, Packirisamay) is configured to set a temperature set point for the build plate (“[t]he computer software 140 calculates the desired field at each coordinate of the chamber 110 (workspace) and commands the pulse generators 130 to activate the micro-elements 120 to generate the required field”, paragraph [0079], Packirisamay).
Regarding claim 5, the cited prior art references teach all of the limitations of claim 4, which claim 5 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the temperature set point for the build plate (piston body 46, Figs. 9A-9G, von Burg) is different than at least one temperature set point for heaters of the support columns (“wherein the plurality of discretized elements comprises at least two subsets of discretized elements; and each subset of the at least two subsets of discretized elements emit a different field to the other subsets of the at least two subsets of discretized elements”, emphasis added, claim 43, Packirisamay).
Packirisamay) operatively coupled to the controller (digital signal processing 1340, Fig. 13A, Packirisamay).
However, the cited prior art references, as currently applied, do not explicitly teach at least one support column comprises two or more independently adjustable heaters.
Packirisamy is directed toward methods and systems for additive manufacturing.  Further, Packirisamay teaches that “[t]hese layerless methods may be used discretely or in combination with conventional AM [additive manufacturing] and non-AM manufacturing processes” (emphasis added, Abstract).  Moreover, Packirisamay teaches “controlled fields are generated within the workspace of the chamber 410 through discretization elements 420 across the inner surface of the chamber 410 … Each discretization element 420 such as … micro-heaters 460C” (paragraph [0100] and Fig. 4, reproduced below).  Furthermore, Packirisamay teaches “although the invention may be described herein in the context of separate embodiments for clarity, the invention can also be implemented in a single embodiment or any combination of embodiments” (emphasis added, paragraph [0056]).

    PNG
    media_image6.png
    411
    530
    media_image6.png
    Greyscale

In addition, Packirisamay teaches at least one support column comprises two or more independently adjustable heaters (“fourth image 900K wherein they [i.e., discretized elements] are nested at each site within a rectangular grid”, paragraph [0115] and Fig. 9C, snippet presented below, Packirisamay).


    PNG
    media_image8.png
    233
    483
    media_image8.png
    Greyscale

As Packirisamay teaches nested discretized elements, it logically follows that also Packirisamay teaches nested micro-heaters 490C.  A person of ordinary skill in the art would recognize that the outermost discretized element, from the nested 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Packirisamay to have at least one support column comprises two or more independently adjustable heaters.  One skilled in the art would have been motivated to combine the references because doing so would “provide for control of the porosity quality and quantity of the pores within the structure of the produced part”.  See Packirisamay, paragraph [0073].
Regarding claim 9, the cited prior art references teach all of the limitations of claim 2, which claim 9 depends upon, as discussed above.  
However, von Burg does not explicitly disclose wherein the build plate is mounted on a fixed plate underlying the build plate, and each support column is attached to the fixed plate.
Packirisamy is directed toward methods and systems for additive manufacturing.  Further, Packirisamay teaches that “[t]hese layerless methods may be used discretely or in combination with conventional AM [additive manufacturing] and non-AM manufacturing processes” (emphasis added, Abstract).  Moreover, Packirisamay teaches “controlled fields are generated within the workspace of the chamber 410 through discretization elements 420 across the inner surface of the chamber 410 … Each discretization element 420 such as … micro-heaters 460C” (paragraph [0100] and Fig. 4, reproduced below).  Furthermore, Packirisamay teaches “although the invention may be described herein in the context of separate or any combination of embodiments” (emphasis added, paragraph [0056]).

    PNG
    media_image6.png
    411
    530
    media_image6.png
    Greyscale

In addition, Packirisamay teaches wherein the build plate (insulator 1320, paragraph [0132] and Fig. 13A, reproduced below, Packirisamay) is mounted on a fixed plate (dielectric 1325, Fig. 13A, Packirisamay) underlying the build plate, and each support column (from enlarged view 1300B the discretization elements 1310 are cylindrical in shape) is attached to the fixed plate (dielectric 1325, Fig. 13A, Packirisamay).


    PNG
    media_image7.png
    409
    559
    media_image7.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Packirisamay to wherein the build plate is mounted on a fixed plate underlying the build plate, and each support column is attached to the fixed plate.  One skilled in the art would have been motivated to combine the references because doing so would “provide for control of the porosity quality and quantity of the pores within the structure of the produced part”.  See Packirisamay, paragraph [0073].

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over von Burg in view of Packirisamy and further in view of U.S. Patent Application Publication No. 20200263978 (hereinafter Pieger).
Regarding claim 6, the cited prior art references teach all of the limitations of claim 3, which claim 6 depends upon, as discussed above.  

Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]).  Pieger teaches a build plate sensor (camera 21, paragraph [0076] and Fig. 1, snipped is presented below, Pieger) operatively coupled to the controller, wherein the build plate sensor is configured to determine an orientation of the build plate (“[t]he measuring data obtained can be used to correct the position and/or orientation of the base element before the start of manufacturing of a three-dimensional object, and/or to adapt a subsequent process of the additive manufacturing of a three-dimensional object at the determined position, orientation, and/or shape of the base element”, paragraph [0013], Pieger).

    PNG
    media_image9.png
    292
    167
    media_image9.png
    Greyscale

Pieger teaches that the base element corresponds to reference number 13 (paragraph [0075]).  As Pieger teaches measuring the orientation of the base element 13, it logically follows that Pieger also teaches measuring the orientation of the build plate.
von Burg to incorporate the teachings of Pieger to include a build plate sensor operatively coupled to the controller, wherein the build plate sensor is configured to determine an orientation of the build plate.  One skilled in the art would have been motivated to combine the references because doing so “allows easy determination of the tilt (i.e., two tilt angles) without further assumptions”.  See Pieger, paragraph [0022].
Regarding claim 7, the cited prior art references teach all of the limitations of claim 6, which claim 7 depends upon, as discussed above.  Additionally, the cited prior art references teach the controller (digital signal processing 1340, Fig. 13A, Packirisamay) is configured to adjust the temperature profile (“[t]he computer software 140 calculates the desired field at each coordinate of the chamber 110 (workspace) and commands the pulse generators 130 to activate the micro-elements 120 to generate the required field”, paragraph [0079], Packirisamay) along each support column (from enlarged view 1300B the discretization elements 1310 are cylindrical in shape) to adjust a length of each support column (as the controller changes/alters the heat field, the temperature profile along the length of the support column would inherently adjust), and the build plate sensor (camera 21, paragraph [0076] and Fig. 1, Pieger) determining that the orientation of the build plate is different than a level orientation (“[t]he measuring data obtained can be used to correct the position and/or orientation of the base element before the start of manufacturing of a three-dimensional object, and/or to adapt a subsequent process of the additive manufacturing of a three-dimensional object at the Pieger).
However, the cited prior art references, as currently applied, do not explicitly teach the controller configured to adjust in response to the build plate is different than a level orientation.
Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]).  Pieger teaches the controller configured to adjust in response to the build plate is different than a level orientation (control device 25 “one or more measurement patterns or corresponding control commands for controlling the scanner optical system 19 for measuring the base element 13 are programmed”, paragraph [0081], Pieger).  As Pieger teaches a controller that issues control commands in response to the correct the tilting of the base element, it logically follows that Pieger teaches the controller configured to adjust in response to the build plate is different than a level orientation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Pieger to include the controller configured to adjust in response to the build plate is different than a level orientation.  One skilled in the art would have been motivated to combine the references because doing so “allows easy determination of the tilt (i.e., two tilt angles) without further assumptions”.  See Pieger, paragraph [0022].
Regarding claim 10, the cited prior art references teach all of the limitations of claim 2, which claim 10 depends upon, as discussed above.  

Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]).  Pieger teaches wherein each support column (adjusting elements 32, paragraph [0088] and Fig. 2, reproduced below, Pieger) extends from a base (lower piston part 12c, Fig. 2, Pieger) of the additive manufacturing system comprising at least one selected from the group consisting of a cooling plate and cooling channels (“[t]he lower piston part 12c typically has cooling”, paragraph [0088], Pieger).

    PNG
    media_image10.png
    374
    336
    media_image10.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Pieger to include each support column extends from a base of the additive manufacturing system comprising at least one selected from the Pieger, paragraph [0022].
Regarding claim 11, the cited prior art references teach all of the limitations of claim 3, which claim 11 depends upon, as discussed above.  Additionally, the cited prior art references teach each support column (discretization elements 1310 are cylindrical in shape, Packirisamay), the build plate (insulator 1320, paragraph [0132] and Fig. 13A, Packirisamay), and a base of the additive manufacturing system (drive unit 18, Fig. 1, reproduced below, von Burg).

    PNG
    media_image11.png
    553
    428
    media_image11.png
    Greyscale

However, the cited prior art references do not explicitly teach support columns extending from an intermediate plate to support the build plate, and further comprising two or more secondary support columns extending between the intermediate plate and a base of the additive manufacturing system.
Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]).  Pieger teaches support columns (heater within the upper piston part 12a, Fig. 2, reproduced below, Pieger) extending from an intermediate plate (middle piston part 12b, Fig. 2, Pieger) to support the build plate (base element 13, Fig. 2, Pieger), and further comprising two or more secondary support columns (three adjusting elements 32, paragraph [0088] and Fig. 2, Pieger) extending between the intermediate plate (middle piston part 12b, Fig. 2, Pieger) and a base of the additive manufacturing system (lower piston part 12c, paragraph [0088] and Fig. 2, Pieger).

    PNG
    media_image12.png
    358
    334
    media_image12.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Pieger to include support columns extending from an intermediate plate to support the build plate, and further comprising two or more secondary support columns extending between the intermediate plate and a base of the additive manufacturing system.  One skilled in the art would have been motivated to Pieger, paragraph [0022].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over von Burg in view of Packirisamy and further in view of U.S. Patent No. 11059123 (hereinafter Ackelid).
Regarding claim 12, the cited prior art references teach all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above.  
However, the cited prior art references do not explicitly teach further comprising a seal located around at least a portion of the build plate and configured to engage the shroud to contain the powder within the build volume.
Ackelid is directed toward an additive manufacturing of three-dimensional articles.  Ackelid teaches that “[t]he term ‘electron beam’ as used herein in various embodiments refers to any charged particle beam.  The sources of charged particle beam can include an electron, gun, a linear accelerator and so on” (col. 5, ll. 14-16).
Further, Ackelid teaches a seal (movable shielding means 195, Fig. 1G, reproduced below, Ackelid) located around (arranged inside or “outside the lower opening of the movable hollow construction [110]”, col. 8, ll. 56-62, Ackelid) at least a portion of the build plate and configured to engage the shroud to contain the powder within the build volume (“movable shielding means 195 will surround the build tank and act as a wall or collar in its first position for additional heat and/or metallization barrier”, col. 9, ll. 1-3, Ackelid).

    PNG
    media_image13.png
    460
    460
    media_image13.png
    Greyscale


As Ackelid teaches that the movable shielding means 195 engages with the hollow construction 110 to act as a heat barrier, it logically follows that Ackelid also teaches a seal located around at least a portion of the build plate and configured to engage the shroud to contain the powder within the build volume.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Ackelid to have a seal located around at least a portion of the build plate and configured to engage the shroud to contain the powder within the build volume.  One skilled in the art would have been motivated to combine the references because doing so “reduces the leakage of metallization and/or heat from” the build tank in an additive manufacturing process.  See Ackelid, col. 2, ll. 1-4.

s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over von Burg in view of U.S. Patent Application Publication No. 20160368050 (hereinafter Morris).
Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 1, which claim 14 depends upon, as discussed above.  Additionally, von Burg discloses the optics assembly (“directing unit 13 to direct the laser beam 8 onto the pre-heated raw material surface 17”, paragraph [0071] and Fig. 1, von Burg) and the build plate (piston body 46, Figs. 9A-9G, von Burg). 
However, von Burg does not explicitly disclose wherein the optics assembly is configured to be vertically displaceable relative to the build plate.  
Morris is directed toward additive manufacturing apparatus for large components.  Morris teaches wherein the housing (housing 118, paragraph [0047] and Fig. 8, reproduced below, Morris) is configured to be vertically displaceable (“an actuator 140 that is operable to selectively move the housing up or down during a build process to maintain a pre-determined distance between the fusing unit 120 and a part being built”, paragraph [0052], Morris) relative to the build plate (build chamber 114, paragraph [0047] and Fig. 8, Morris).

    PNG
    media_image14.png
    442
    545
    media_image14.png
    Greyscale

Further, Morris teaches that the housing 118 contains the fusing unit 120.  Fig. 11 of Morris, presented below, provides a schematic diagram of the fusing unit 120.  Morris teaches that the fusing unit 120 includes the beam steering apparatus 148 (paragraph [0053], Morris).

    PNG
    media_image15.png
    357
    499
    media_image15.png
    Greyscale

Morris teaches the fusing unit 120 being moved up or down, it logically follows that Morris also teaches that the optics assembly is configured to be vertically displaceable relative to the build plate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Morris to have the optics assembly is configured to be vertically displaceable relative to the build plate.  One skilled in the art would have been motivated to combine the references because doing so would enable the manufacture of large parts.  See Morris, paragraph [0066].
Regarding claim 15, the cited prior art references teach all of the limitations of independent claim 1, which claim 15 depends upon, as discussed above.  Additionally, von Burg discloses the shroud (heating device 2, Fig. 1, von Burg), powder deposition system (raw material supply unit 4, paragraph [0037] and Figs. 9A-9F, von Burg), and the optics assembly (“directing unit 13 to direct the laser beam 8 onto the pre-heated raw material surface 17”, paragraph [0071] and Fig. 1, von Burg). 
However, the cited prior art references, as currently applied, do not explicitly teach wherein each of the shroud, powder deposition system, and optics assembly are attached to corresponding vertical stages.
Morris is directed toward additive manufacturing apparatus for large components.  Morris teaches wherein each of the shroud (housing 118, paragraph [0047] and Fig. 8, reproduced below, Morris) is attached to a corresponding vertical stage (actuator 140 on the right, paragraph [0052] and Fig. 8, Morris). Moreover, Morris teaches that the powder deposition system (powder unit 184, paragraph [0047] Morris) is attached to corresponding vertical stage (actuator 140 on the left, paragraph [0052] and Fig. 8, Morris).  In addition, Morris teaches “[a]ll of the features disclosed in this specification … may be combined in any combination” (emphasis added, paragraph [0066]).

    PNG
    media_image14.png
    442
    545
    media_image14.png
    Greyscale

Moreover, Morris teaches the optics assembly (fusing unit 20, paragraph [0065] and Fig. 12, Morris) are attached to a corresponding vertical stage (actuator 220, paragraph [0065] and Fig. 12, Morris).

    PNG
    media_image16.png
    460
    390
    media_image16.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified von Burg to incorporate the teachings of Morris to have each of the shroud, powder deposition system, and optics assembly are attached to corresponding vertical stages.  One skilled in the art would have been motivated to combine the references because doing so would enable the manufacture of large parts.  See Morris, paragraph [0066].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761